EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Examiner has changed the title to: Generating a Price Difference Justification Message in a Product Listing Presentation Based on Socially Determined Purchase-Driving Attributes


The application has been amended as follows: 
In the Claims
Replace Claims 1, 9, 15 with the following:

A system comprising: 
a plurality of cashier workstations, each cashier workstation including:
a workstation scanning device configured for identifying grocery items traveling along a corresponding assembly line;
an assembling area for assembling grocery orders including the identified grocery items; and
a monitor display screen positioned near the [[assembly]]assembling area;

a main assembly line configured to deliver the grocery items to the plurality of cashier workstations;
a plurality of assembly lines configured to deliver the grocery items to the main assembly line; and
a main assembly line scanning device configured to identify the grocery items being transported by the main assembly line; and
a computing system including a processor programmed to:
receive an order notification indicating a grocery order;
identify grocery items included in the grocery order;
assign a corresponding cashier workstation to the grocery order; and
operate the assembly line system to deliver the identified grocery items included in the grocery order to the corresponding cashier workstation including:
receiving first information from the main assembly line scanning device indicating a plurality of grocery items being transported by the main assembly line;
receiving second information from a corresponding workstation scanning device associated with the corresponding cashier workstation indicating a corresponding grocery item included in the grocery order is adjacent to the corresponding cashier workstation; and
displaying a notification message on a corresponding monitor display screen associated with the corresponding cashier workstation indicating the corresponding grocery item is adjacent to the corresponding cashier workstation.

assembling area, the assembly line system including a main assembly line configured to deliver the grocery items to the plurality of cashier workstations, a plurality of assembly lines configured to deliver the grocery items to the main assembly line, and a main assembly line scanning device configured to identify the grocery items being transported by the main assembly line, the method including the processor of the computing system performing the steps of an algorithm including:
receiving an order notification indicating a grocery order;
identifying grocery items included in the grocery order;
assigning a corresponding cashier workstation to the grocery order; and
operating the assembly line system to deliver the identified grocery items included in the grocery order to the corresponding cashier workstation including:
receiving first information from the main assembly line scanning device indicating a plurality of grocery items being transported by the main assembly line;
receiving second information from a corresponding workstation scanning device associated with the corresponding cashier workstation indicating a corresponding grocery item included in the grocery order is adjacent to the corresponding cashier workstation; and


15. A non-transitory computer-readable storage media, having a computer-executable program embodied thereon, the program for operating a system for use in delivering grocery items to a consumer, the system including, a plurality of cashier workstations, an assembly line system, and a computing system including a processor coupled to a memory device, [[the]] each cashier workstation including a workstation scanning device configured for identifying grocery items traveling along a corresponding assembly line, an assembling area for assembling grocery orders including the identified grocery items, and a monitor display screen positioned near the [[assembly]]assembling area, the assembly line system including a main assembly line configured to deliver the grocery items to the plurality of cashier workstations, a plurality of assembly lines configured to deliver the grocery items to the main assembly line, and a main assembly line scanning device configured to identify the grocery items being transported by the main assembly line, the program causes the processor of the computing system to perform the steps of an algorithm including:
receiving an order notification indicating a grocery order;
identifying grocery items included in the grocery order;
assigning a corresponding cashier workstation to the grocery order; and
operating the assembly line system to deliver grocery items included in the grocery order to the corresponding cashier workstation including:

receiving second information from a corresponding workstation scanning device associated with the corresponding cashier workstation indicating a corresponding grocery item included in the grocery order is adjacent to the corresponding cashier workstation; and
displaying a notification message on a corresponding monitor display screen associated with the corresponding cashier workstation indicating the corresponding grocery item is adjacent to the corresponding cashier workstation.



Reasons for Allowance
Claims 1-21 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1-21 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.


a plurality of cashier workstations, each cashier workstation including:
a workstation scanning device configured for identifying grocery items traveling along a corresponding assembly line;
an assembling area for assembling grocery orders including the identified grocery items; and
a monitor display screen positioned near the assembling area;
an assembly line system configured to deliver grocery items to the plurality of cashier workstations, the assembly line system including:
a main assembly line configured to deliver the grocery items to the plurality of cashier workstations;
a plurality of assembly lines configured to deliver the grocery items to the main assembly line; and
a main assembly line scanning device configured to identify the grocery items being transported by the main assembly line; and
a computing system including a processor programmed to:
receive an order notification indicating a grocery order;
identify grocery items included in the grocery order;
assign a corresponding cashier workstation to the grocery order; and
operate the assembly line system to deliver the identified grocery items included in the grocery order to the corresponding cashier workstation including:

receiving second information from a corresponding workstation scanning device associated with the corresponding cashier workstation indicating a corresponding grocery item included in the grocery order is adjacent to the corresponding cashier workstation; and
displaying a notification message on a corresponding monitor display screen associated with the corresponding cashier workstation indicating the corresponding grocery item is adjacent to the corresponding cashier workstation.


	The most analogous prior art includes Vallbh (US 7,054,832 B1), Kaplan (US 2008/0302607 A1), and Waddington (US 9,305,281 B1).
	Vallbh discloses a full-serve station where personnel load groceries into a customer’s vehicle, a bar code scanner, detection stations, containers filled with ordered products that are loaded onto a conveyor into slots. The movement of the slots allows tracking of the container as the conveyor rotates.  The container has a display marking the customer username, order ID and the merchandise to be placed in the container. The conveyor is attached to ramps which move loaded containers onto the conveyor and transfer mechanisms for transferring products from storage to the loading area.  Each loading station includes an off-ramp with a detector that identifies containers from the conveyor intended for a particular loading station.  
	Vallbh is deficient in a number of ways.  While Vallbh does disclose off-ramp detectors at loading stations, and full service stations where groceries are loaded into vehicles, these concepts in combination do not fairly teach a plurality of cashier workstations, corresponding workstation scanning devices associated with the workstations and displaying notification 
In view of the above, Vallbh fails to disclose or render obvious the combination of features as emphasized above.
Regarding Kaplan, Kaplan discloses monitors mounted on both sides of a check stand over checkout conveyor belts. 
Though disclosing these features, Kaplan does not disclose or render obvious the features emphasized above.
Regarding Waddington, Waddington discloses a plurality of carousels providing a plurality of items in bins which are rotated into position next to a conveyor to facilitate (manual) picking into a tote on the conveyor (Col 6 Ln 14-30).  An Order Fulfillment Subsystem manages functionality of a distribution center including a conveyor and associated scanners and pods via a conveyor server and a carousel server.  Fig. 3A shows in response to receiving order items, available inventory is identified within the distribution center for allocation to the order, pods that can handle the most items for the order are identified and a tote path is designed.
Though disclosing this feature, Waddington does not disclose or render obvious the features emphasized above.
Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Vallbh, Kaplan, Waddington, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claim 9 recites a method comprising substantially similar limitations as claim 1 and recites allowable subject matter for the reasons identified above with respect to claim 1.
Claim 15 recites a system comprising substantially similar limitations as claim 1 and recite allowable subject matter for the reasons identified above with respect to claim 1.
Claims 2-8, 10-14 and 16-22 are dependencies of independent claims 1, 9 and 15 and are allowable over the prior art for the reasons identified above with respect to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 8,600,821 A1 to Borders, [Fig. 14], discussing receiving an order, allocating the order, determining an optimal tote path, totes traversing the path, picking and confirming items, and loading onto dollies and trucks. Borders does not teach the limitations as emphasized above.
Hazel Free Shopping Experience with Shopping Cart Elimination, An IP.com Prior Art Database Technical Disclosure; Authors et. al.: Disclosed Anonymously; IP.com Number: IPCOM000238874D; IP.com Electronic Publication Date: September 23, 2014; https://ip.com/IPCOM/000238874, describing a fully automated shopping experience, where the customer scans interested items and sends to a packaging section by placing them in conveyor belts running to the packaging section from each aisle.  However Hazel does not disclose a cashier station displaying a message that an item is adjacent to the cashier station, nor does it describe a “main assembly line” connected to the aisle conveyors.  Hazel does not disclose the claims as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625